Vanclief, C.
On July 8, 1887, the plaintiff and defendants entered into an agreement in writing, wdiereby the plaintiff agreed to sell to defendants a certain tract of land situate in the town site, or projected town, of Whittier, in the county of Los Angeles, for the sum of eight thousand dollars, three thousand dollars of which had been paid before the commencement of this action. For the residue (five thousand dollars) the defendants made their promissory note of even date.with the con*559tract, payable on or before June 7, 1888, with interest at ten per cent per month, to be compounded semiannually.
This action was brought to recover the amount due on the note, and to foreclose the vendor's lien upon the the land.
The defense is, that the defendants were induced to purchase the land by false and fraudulent representations of the plaintiff, to the damage of the defendants. The court found that plaintiff made the representations charged, and that the greater portion of them were false and fraudulent, to the damage of defendants in the sum of $3,000, and deducted this sum from the note, and rendered judgment for the plaintiff for the residue and interest, amounting to $2,595.
The defendants appeal from the judgment on the judgment roll, and contend that the finding of onty three thousand dollars damages is inconsistent with the twelfth finding, by which, they say, it appears that the damages were five thousand dollars. This is the only point made, and to dispose of it in favor of the respondent, I think it is only necessary to read the twelfth finding in connection with the eighth and thirteenth findings.
The twelfth finding is as follows: “ That the value of said land, without any prospect of a college or street-car line being built as represented by the plaintiff, and without any contract being let for the same, or either of them, was, at the time of the purchase, the sum of three thousand dollars; that if the contract for the building of said street-car line along Hadley Street to the southwest corner of said land to Painter Avenue had been let as represented by plaintiff, said land would have been at the time of the purchase of the market value of six thousand dollars; that if said plaintiff had in good faith intended to build said college, and the Quakers had agreed or determined to build said college, and the contract for building said street-car line had been let at the time of male*560ing said contract,.as represented by plaintiff, said land would then have been of the market value of eight thousand dollars; and that said land as it was, and with the prospect of the building of said college then existing, was of the market value of five thousand dollars.”
The court here finds what would have been the value of the land at the time of purchase under four different conditions of facts: 1. In case all the representations of the plaintiff had been entirely false; 2. In case the representation as to the contract for building the streetcar line had been true; 3. In case all the representations made by plaintiff had been true; and 4. The value of the land, “as it was, with the prospect of the building of the college then existing,” as appears in the eighth finding, wherein it is found "there were general rumors afloat and a prospect that said college would be built as stated by plaintiff.”
The value of the property in the first two supposed cases is immaterial, even according to the rule of damages claimed by counsel for appellant, viz.: “The measure of damage is the difference between the actual value of the property at the time of purchase, and its value if the property had been what it was represented or warranted to be.” In order to estimate the damages by this rule, only the third and fourth branches of the twelfth finding are necessary. The third finds that if the property had been what'it was represented to be, its value would have been eight thousand dollars. The fourth finds that the actual value of the property as it was at the time of purchase (one part of plaintiff’s representations then being true) was five thousand dollars. Thereupon the court estimated defendant’s damages to be three thou-. sand dollars, the difference between these two valuations.
Counsel for appellants are mistaken in assuming that the court found the representations of plaintiff to have been entirely false. The court found that a part of plaintiff’s representations as to the college was true, and *561considered this in estimating the actual value of the property at the time of the purchase, but excluded it from the estimate (1), whereby the value was found to be three thousand dollars.
I think the judgment accords with the findings of fact, and that it should be affirmed.
Foote, C., and Hayne, C., concurred.
The Court. — For the reasons given in the foregoing opinion, the judgment is affirmed.
Hearing in Bank denied.